Citation Nr: 1802237	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-10 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral ear damage.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2012 statement in support of his claim, the Veteran stated that during service, he was trained as an air policeman and worked security around aircraft, to include fighter jets and B-52 bombers, without ear protection.  Post-service, he stated that he worked in a civilian capacity and was not exposed to loud noise.  It was in the 1980s that he began experiencing ear problems, to include hearing loss.

He underwent a VA hearing loss and tinnitus examination in March 2012.  Therein, the examiner relied exclusively on the absence of a hearing loss disability at the time of the Veteran's discharge from service to form the basis of her opinion that hearing loss was less likely than not related to military service.  However, the absence of a hearing loss disability at the time of discharge is not fatal to a veteran's claim for service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, the examiner failed to reflect any consideration of the Veteran's lay statements, to include his assertion that he was not exposed to loud noise in his post-service civilian occupation.  Accordingly, a new VA examination is warranted.

With respect to his claim for service connection for ear damage, VA treatment records dated between June and December 2012 reflect that the Veteran stated that he experienced symptoms to include "constant aural fullness," itching, pain in both ears, and ear pressure.  The Veteran has not been afforded an examination to assess any potential ear damage; accordingly, an audiological evaluation should include an assessment of the Veteran's alleged ear damage.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA or private treatment records not currently associated with the file.

2.  After completing the above development, afford the Veteran an appropriate VA examination.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  

Note any ear diagnoses other than bilateral hearing loss or tinnitus.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss or any diagnosed ear damage had their onset during, or are otherwise related to, his active duty service, to include any hazardous noise exposure incurred during service as an air policeman who monitored flight lines.  The examiner must address whether the Veteran's current hearing loss and/or ear damage are of the type which are compatible with in-service acoustic trauma as described by the Veteran.

The examiner must take into consideration the Veteran's lay statements concerning the onset of hearing loss and ear damage, his post-service civilian occupation, accepted medical principles, and objective medical findings.

Finally, the examiner must not rely on the absence of a hearing loss disability at service separation as the basis of his or her opinion.

A clearly-stated rationale for any opinion offered must be provided.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

